Action to recover damages for personal injuries sustained by plaintiff through the alleged negligence of the defendant when plaintiff fell into a ditch excavated at the defendant’s direction in an alleyway in the rear of, and appurtenant to, a store demised by the defendant to the plaintiff, which store was one of five in the same building. The right to use the alleyway was common to the store tenants, including the plaintiff. Prom a judgment entered upon the verdict for $500 in favor of the plaintiff, the defendant and plaintiff separately appeal, the latter only on the ground of the claimed inadequacy of the verdict. Upon the argument the plaintiff’s appeal was in effect withdrawn. Judgment unanimously affirmed, with costs to respondent-appellant. (Sciolaro v. Asch, 198 N. Y. 77, 81; Hirsch v. Radt, 228 id. 100, 104; Dollard v. Roberts, 130 id. 269, 273; Hicks v. Smith, 158 App. Div. 299.) Appeal by plaintiff dismissed. Present — Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ.